Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21 Page 1 of 10 PagelD 602
nature \ —
COMMUNICATIONS

    

  

 

Peter A. Korevaar'2*, C. Nadir Kaplané '34*, Alison Grinthal!, Reanne M. Rust? & Joanna Aizenberg & !25.6*

Materials that perform complex chemical signal processing are ubiquitous in living systems.
Their synthetic analogs would transform developments in biomedicine, catalysis, and many
other areas. By drawing inspiration from biological signaling dynamics, we show how simple
hydrogels have a previously untapped capacity for non-equilibrium chemical signal proces-
sing and integration. Using a common polyacrylic acid hydrogel, with divalent cations and
acid as representative stimuli, we demonstrate the emergence of non-monotonic osmosis-
driven spikes and waves of expansion/contraction, as well as traveling color waves. These
distinct responses emerge from different combinations of rates and sequences of arriving
stimuli. A non-equilibrium continuum theory we developed quantitatively captures the non-
monotonic osmosis-driven deformation waves and determines the onset of their emergence
in terms of the input parameters. These results suggest that simple hydrogels, already built
into numerous systems, have a much larger sensing space than currently employed.

 

EXHIBIT 12

 

 

 

 

‘John A. Paulson School of Engineering and Applied Sciences, Harvard University, Cambridge, MA 02138, USA. 2 Institute for Molecules and Materials,
Radboud University, Heyendaalseweg 135, 6525 AJ Nijmegen, The Netherlands. ? Kavli Institute for Bionano Science and Technology, Harvard University,
Cambridge, MA 02138, USA. 4 Department of Physics, Virginia Polytechnic Institute and State University, Blacksburg, VA 24061, USA. > Wyss institute for
Biologically Inspired Engineering, Harvard University, Cambridge, MA 02138, USA. © Department of Chemistry and Chemical Biology, Harvard University,
Cambridge, MA 02138, USA. email: p.korevaar@science.ru.ni; nadirkaplan@vt.edu; jaiz@seas.harvard.edu

NATURE COMMUNICA TIONS | (2020)11:386 | https://doil.org/10.1038/541467-019-14114-0 | www.nature.com/naturecommunications 1
Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21 Page 2 of 10 PagelD 603

ARTICLE

ydrogels play a central role in a wide range of applica-

tions!-!!, from drug delivery!? to microsensors!? to smart

optical'+ and homeostatic!> materials. Much of the recent
interest has focused on enabling hydrogels to deform rapidly in-
phase with speci. c inputs from the environment, such as pH!3!4,
temperature'®!? or chemical concentration!®!9, In living sys-
tems, however, chemical signal transduction—from _ self-
organizing amoebas navigating in elds of chemoattractant
waves”, to heartbeats adapting to ionic bursts and spikes”!, to
membranes?? and genetic material recon guring with changing
metabolic states’>—often involves coupling multiple chemical
stimuli arriving at separate times and rates. This non-equilibrium
integration is driven by materials that convert each incoming
stimulus into a long-lived active chemical or mechanical
response, often outlasting the duration of the stimulus and
thereby enabling it to be coupled to a later one. We considered
that even simple hydrogels intrinsically possess these same
mechanistic elements. In this way, hydrogels may potentially act
as complex chemical signal integrators and in turn exhibit a wide
range of previously unexplored transient phenomena and sensing
behaviors.

In current strategies, there is a tight, in-phase feedback between
the hydrogel deformations, diffusion, and reversible chemical
reactions, such as protonation/deprotonation’:!>-!4, oxidation/
reduction?4, or complexation/dissociation!®.!8_ This means that
as soon as the stimulus—e.g. protons, divalent ions or reagents—
has been removed from the environment, the gel returns to its
original state. Then, the gel s response to a subsequent stimulus is
a new, separate, independent event. However, we hypothesized
that introducing species that complex to the gel with variable,
rather than uniformly fast, association/dissociation rates would
enable common hydrogels to act as couplers of different stimuli
separated across time and space. In particular, a slow dissociation
rate should alter the traditional picture: By remaining complexed
to the gel, a chemical stimulus would create a kinetically stable
state with a characteristic lifetime. In such a case, the gels
deformation would be transiently maintained upon removal of
the stimulus from the environment. A second chemical species
introduced later could then compete for binding sites, and trigger
decomplexation of the rst chemical species. As a result, the
complexation, diffusion, and gel deformation rates associated
with the rst stimulus become interlinked with those of the sec-
ond, In this paper, we show how coupling the dynamics of
otherwise separate stimuli in time and space creates speci c
responses arising from the transient superposition of chemical
species entering and exiting the gel.

We explore this concept with a widely used hydrogel, poly-
acrylic acid (PAA). Our system consists of a thin layer of hydrogel
containing an array of embedded microplates, which enable real-
time visualization of the gel s deformations at the microscale. The
hybrid hydrogel-microplate con guration*> has previously
enabled a class of adaptive materials that catch and release bio-
molecules”®, switch chemical reactions on and off’, or control
wettability, homeostasis!> and flow?°. Under neutral or basic
conditions, the carboxyl groups (COOH) of the PAA gel exist in a
deprotonated form (COO ), the gel is swelled, and the embedded
microplates stand upright. Consistent with the traditional use of
PAA gel as a direct pH sensor, exposure to acid protonates the
CQO groups, inducing nearly immediate contraction of the gel
and the associated tilting of the microplates (Fig. 1a, yellow).
Adding a base rapidly deprotonates the gel and restores the ori-
ginal state. To test our hypothesis, we apply as a_ rst stimulus
divalent copper ions (Cu? ), which interacts with COO and
contracts the gel. Cu2 and COO form a kinetically stable
chelate complex, which has been reported to maintain localized
gel deformation and blue color over months in the absence of

2 NATLR

NATURE COMMUNICATIONS | Sttos./fdoiarg/10,1038/541467-O19: ALO

external Cu? (Fig. 1b, blue).29 Our results demonstrate how this
blue color, characteristic for COO -Cu2 -COO complexation,
provides a complementary readout mechanism for the complex
kinetic interplay between two stimuli. When acid (H_) is deliv-
ered as a second stimulus to a system previously exposed to Cu? ,
H competes for COO groups (Fig. 1b, gray box) and displaces
Cu? , releasing it into the fluid phase of the gel and then into the
initially copper-free supernatant. Cu? decomplexation will be
dependent on the timescale of acid delivery }; . Varying y
with respect to the timescales of Cu? diffusion and hydrogel
deformation leads to the emergence of a variety of competing
non-equilibrium dynamics (Fig. 1, expanded gray box).

Through experiments, scaling laws and a non-equilibrium
continuum theory that captures the time-dependent coupling of
the two stimuli, we demonstrate how two different, previously
unseen responses emerge. (i) Acid-induced Cu? decomplexation
inside the gel triggers transient water influx, driven by the
osmosis caused by the Cu? ions released into the fluid phase of
the gel (dependent on the timescale of acid delivery }; ). At the
same time, acid itself contracts the gel (with the mechanical
relaxation time ,). Counterintuitively, even though both Cu
and H_ contract the gel upon complexation, the competition
between Cu? -induced osmosis and acid-induced contraction
produces traveling osmotic swelling waves when y < 1
(Fig. 1c). (ii) If copper is complexed locally in the hydrogel, acid
releases Cu? in region A to diffuse and recomplex to new COO
groups in previously unoccupied neighboring regions B (Fig. 1d).
At the same time, acid also competes with Cu? and displaces it
from these new sites. As a result, traveling color waves appear
ahead of a slow-moving acid front when it progresses more
slowly than Cu? diffusion.

Results
Delivering the Cu? stimulus to the hydrogel microplate sys
tem. Our hydrogel system comprises an array of surface-attached,
slightly pretilted epoxy microplates embedded in a PAA hydrogel
(Fig. 2a). The plates are 18 pm tall. The hydrogel has a height of
H 10pm measured from the confocal microscopy z-stack ima-
ging (Supplementary Fig. 1). After deprotonating the PAA
hydrogel! by rinsing with a base, the hydrogel is swollen and the
microplates are oriented nearly upright, 9° with the surface
normal (see Methods for details). Upon addition of an aqueous
copper(I)sulfate solution (0.8 M CuSO,), the hydrogel turns blue,
indicating the formation of COO -Cu? -COO complexes in
the hydrogel (Fig. 2b, c). Concurrently, the hydrogel contracts,
and the embedded microplates tilt toward the substrate. This is
evidenced by a progressive conversion from a rectangular to a
square projection of the microplates in plain-view optical
microscopy images. We note that the presence of the microplates
and the blue color of the gel provide simple visual reporters on,
respectively, (i) the deformation state of the gel, which is quan-
ti ed by the microplate tilt angle, and (ii) Cu? complexation,
which is quanti ed by the red channel (r-) value in optical
microscopy images (see Methods and Supplementary Fig. 1).
Both the microplate tilting and the blue color are maintained after
Cu? is removed from the external solution, even after repeated
rinsing with water, indicating a kinetically stable state that
stores the Cu? stimulus upon complexation. The vertical dif-
fusion of Cu? into the gel layer happens at a timescale
cu H/Dey2 10s, with a diffusion constant of Doy2
10 '!m*s 1. Thus, we expect the local contraction and coloring
responses upon Cu? delivery to occur over atime cu .

The Cu? delivery can be localized and made directional by
using a thin copper electrode wire (diameter approx. 100 1m)
mounted directly on top of the substrate, covered with a thin

£ COMMUMICATIONS | (2020)11:386 | https://doi.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications
Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21 Page 3 of 10 PagelD 604

ARTICLE

 

a Microplate
Hydrogel

   

 

, 2a th —~ zee ii

@ \o.

a
a 9. c-
“e ej -< oo TS, oF <a on Ox o
b Emergent response
mechanisms
Gitth stl > ee +> wills
Very slow o
PN: io pcik
f dissociation @ NX aa
. f f go Sch
c d
< Acid front > —P d
g Wisk : = Acid front
€ ae ped osmotic swelling Released Cu2*
& | Cu** efflux ‘
=a
a
oO
o

Competition: Acid-induced Cu** release time He
vs. mechanical relaxation time

osmotic swelling wave

He>

H+ =

 

 

: no osmotic swelling

 

Competition: Acid front progression rate

vs. Cu** diffusion rate
a” iw
id J
Acid rate > Cu™ diffusion rate: Acid rate < Cu™* diffusion rate:
no color wave

color wave

  

Fig. 1 Non equilibrium coupling of stimuli across time. a Traditionally, a responsive polyacrylic acid (PAA) hydrogel contracts and swells directly in-phase
with the presence or absence of an acid stimulus (yellow). Here, hydrogel contraction tilts an array of embedded microplates (gray). b In contrast to this
rapid reversibility, divalent cations (Cu* , blue) contract the PAA gel by forming a kinetically stable complex with two carboxylate (COO ) groups,
remaining in the gel after removal of Cu? from the environment. A subsequent acid stimulus then competes for COO groups and triggers dissociation of
the Cu2 on a timescale determined by its delivery rate ( ,, ). The ensuing dynamics of diffusion, complexation, and mechanical deformations in the
presence of the entering and exiting stimuli can lead to scenarios depicted in c-d: ¢ Competition between transient water in ux, induced by released Cu2 ,
and the mechanical relaxation time of the gel ( ,) creates traveling osmotic swelling waves reporting the speed of an oncoming acid front when 4 < 4;
d Competition between the diffusion and transient recomplexation of released Cu* (top, curved blue arrow) and its re-release by oncoming acid creates
rate-sensitive traveling color waves when the acid progression rate is smaller than the Cu* diffusion rate (bottom right, narrow blue band).

layer of a sodium perchlorate electrolyte solution (NaClO,,
0.05 M, see Scheme in Fig. 2d, Methods and Supplementary
Fig. 2). When a voltage of approx. 1V (current 0.1 mA) is
applied, the microplates near the positive electrode begin to tilt as
the corresponding region of the hydrogel contracts and turns
blue. The region expands outward in time with a gradient of tilt
angles and color intensity, consistent with Cu? ions diffusing
from the electrode through the electrolyte and binding to the
hydrogel (Fig. 2e and Supplementary Movie 1). The slight initial
pretilting of the microplates in one orientation results in a
uniform tilting direction upon Cu? -complexation. As we
noticed a variability in the degree of gel contraction depending
on the direction of electrochemical Cu delivery, all experiments
were performed such that the pretilted plates were oriented
towards the Cu? source, as schematically represented in Fig. 2d.
Both the tilted state and blue color are maintained after Cu* is
removed from the external solution by rinsing the substrate with

water. Only a slow release of Cu?

occurs at the edge of the
Cu? -contracted region (Fig. 2f).

Osmotic pulses and waves selective to rapid Cu? release. The
kinetically stable complexation creates a unique condition where
Cu? is present inside the gel and absent from the external
environment. Hence, rapid dissociation of Cu? upon protona-
tion of the carboxylates must yield a transient osmotic pressure
within the gel (Fig. 3a): If the release rate of Cu? is fast enough
to induce water influx, this triggers an osmotic imbalance across
the gel supernatant solution interface. Satisfying this condition
requires the relaxation time of the hydrogel deformation , to
be smaller than the diffusion timescale of Cu2 ( cy ),ie 1 <

co ( =eLl U, wheree~ h H is the ratio of the change
in gel Im thickness A over its equilibrium thickness H, L is the
horizontal length scale, and U) is the inlet speed of the acid).

| (2020)11:386 | https://doi.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications 3
Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21 Page 4 of 10 PagelD 605

SuOHed|UNWULUSIaINjeU/WOS‘auNjeu'MMM | O-PLLPL-6LO-L9PLyS/BEOL OL/8s0 10p//-sdyy | 9BELLCOZOZ) | Oy y aL r

ayy joaur OF, “(UOHeULIOJU; AreyUatatddng aas) soT 7 pue
SOT 9 gaao (; S7We OL qd) WwoY snus ayy uTyIM
UOISNYIP 2o1J YIM JUaysisuod ‘uM QOT 7 JO apeos yAuaT & JaA0
smo90 pur ‘(9 ‘qp ‘S17) Ys 0} Ya] Woy sassazso0id yey) UOTTsULy
$$9[10]09-o}-anjq ev Aq payedIpul st yUOY pHoe ay) Je uONexald
-uosap ND °(¢ “Bq Areyuauajddng pue spoypayy) Joaod sseys
e jo aspa auo Japun poe jo dorp e 8uuaayap Aq payeniut
aq ued ayer uorssaidoid ajqeyjonuo & PIM snus poe ue
‘ep ‘BIZ Ul UMOYs ATTeINeWIAYIs sy “a]eNsqns ay} ssoioe Bulpeaids
quoyy ploe ue Jo uoNsep pue ayer uorssaiso0id ay] 0} aantsuas
aie 1eY] Ssaaem SuTaMsS BSUYsAeI} JO UOJ ay} sxe} Osye uLD
uonepossip ,n5 pides oj anp aimssaid snowrso juaisueN) ayy,
‘ypeoidde mo jo Aypqeoydde perouas ve Bunsadsns “(p ‘S1y
Arejuawajddng) [jam se asuodsa Surpjoms juatsue.y) & saonpul pre
jo uonppe pider uodn aseajar -e) ‘jadorpAy Wyd ay) eNUOD
0} Jude Burxoyduios saneursye ue se pasn si ( 72D) uMIDTeo
UdYM JY] 3JOU aA * zND Jo asvafer ay saonpul UoHeUOjOId se
Jojoo sadueyo Ajduns pue ‘ayersqns ayy 0} papyn sommjonsjso191U
at) YUM aje]s payoerjUOD Ss} UT UTeWIAI 0] padsasqo st ad ayy INsar
B sy “BUI]JPMs INOWSO sty 2ALIP 0} UID Jnsur st jos at ur ND
sayy JO uOTEMUMIIe ay] “(SQT = "<< «=H cat) od ay) jo yno
UOISHYIP sf URI} JOMOJs SI [93 ay} apisur -ND say Jo uoneIsUaS
ay] ase sity ul souls ‘sz = Hs raa0 ‘(OH IN. S00 Jo dais uonIppe

ay} Sump jasorpdy aty Woy sayepossip ~n-D ‘9 O¢ “Bly UT UMOYs
SV ‘WI ©} 100 Woy ‘suolnjos [DH payequasuos Ajaatssaasoid
JO salras B RIA A[MO]S pappe SEM PIoe JO JUNOUIE aus ay} ‘asvatal
20D Isey 10} asuodsar Surjams ayy Jo Ayanjsaqas ayy ssasse OJ,
‘(¢ ‘Sty Areyuowiatddns)
asind Surjams ay sassaiddns—aajoereys s1uojodAy sy aanpas
0}—UOHNIOS [OH ayy Ut (I 80) 'OSND Jo uoIsNpuT ayy yety Moys
am ‘uOReDOssIp Nd Aq peonpul aoueyequit SHourso ue Aq UaALIp
paepur st Surjams yuarsuexy anbrun sty) yey Surerogoss07 °s QT
e899 JIAO JJBIISQNS a} PreMo} YDeq pay[y uay] pue ‘T > H
uaya jasorpdy ayy Jo Burfjams Jusisuey e YIM Moy pide sey ayy
syodai wraysds ayy yey] Sums uod ‘snus pe ayy Jo jasuo ayy
ye 1S8tudn pooys Ayatiq sayefdorw payy ATenrur ay) ‘uonisuen
AO[O> sty} YM yuaumMsu0y (Z aAop Areyuauajddng pue
P ‘ge Big) sz 4 urepIM JOJO9 anjq Jo ssoy ayy Aq payeoipur se
‘paalasqgo sem = -ND Jo UoNEIDossip pide e ‘snmums poe Surauue
ysvj, B Jo AraATap sty} aaye ANoomq * ~ND paxajduros Surueywos
ayesqns aye[doisnw-jasorpAy & 0} pappe sem ([OH JT) uounjos
ple payequacuos eb ‘uonpaid Surpess stqy Jo ysaq yeNTUT ue sy
“snus pre
atp JO sayei-Jasuo sey 0} A[UO aANdaTas aq P[noMm yey] Burams a8
juaisuey jensnun ue aonpoid 0} pajadxa st ‘T > H yey) yons
* H ayeosauy aseajai -n) peonpul-ppe Moy Anuar ns e ‘ual,

"WQS Jeg BjeI¢ ‘a Ul UMOYUS Bul] Paysep ay1yM Je]UOZUOY 94} Buoje pasinboe avam ‘ydes3 ay} ul UMOYS ‘x UONISOd ‘SA aj8ue 1] aJejdoso1W ayy pue aNjeA ayy
‘uoIBad pa}des]UOI ay] yo Aepunog ay} je 7D jo aseajas Mojs e Ajuo YM “equ! SUIeWas NF JO BTesO}s pazyjero| ‘AaAljap [eENwWaYyION}Da/9 Jay y "We OS
Meg a[2IS BuN|}} ayejdosdiw pue sojo3 anjq Buldnpur ‘jasoipAy ay} ul sdnoiB OOD ay} Aq uoexajdwos ofsapun pue ‘jyBis 0} Ya] Woy asnyip ‘(sazew!
BY} JO APIS Yo] 94) WO4J) BpoOsjIaje ay} WOY paseajas aue suo! ~ND ‘(WwW QOL ‘xosdde JayaWeEIP) aum Jaddod e ssoiDe A | ‘XOUdde jo aBeyjon e Buld\dde
uod/) @ ‘a41M apouydaja Jaddod pagieys Ajaatjisod e wos pasanljap Ayjesiwaypospaja suo! ~ND Bulmoys aways p °(q Ul ase! YB) sayem YIM |jesjsgns
ay] Bulsul Jaye pauleyujew oe 10/09 anjq pue sajdue yy!) ayy “(sydesZosD1W jeddo ayy Jo aNjeA jauUeY>-paJ “| ‘anjeA se payoda: ‘anjq) uoHexajdwoo
2D pue ‘(spoyjayy aas ‘a}e1]sqns ay} 0] jeWOU pue a}ejdo1DIW Uaamjaq ajsue ay} se payoda 'yDe]1q) ajBue 7)!] ayejdoudiLW ayy Jo seBeu! Adodsoi21W 0}
Bulpuodsa09 eyeq 2°W S| ue aj29g ‘(a}e}s pay} ay] ul) aenbs Apeau o} (8724s JyBldn ay} ul) sejNsue}aJ Wo ayeld ajBuis e Jo MaIA eUOI}IaS-Ssou> ay}
JO BBUEYD 84} a}EIIpU! SAUIANO payop ayy ay] Uonexa|dUo2 OQOD- zAD- OOD JO aANe2Ipul ‘|a8ospAy ayy Jo UON!sUeI] BN|q-0}-ssa]10]}09 aalssaiBoud e
YM JUaNDUOD ‘Bulzl} ayejdosoiw saissessoid 0} speal (spoyyayy Sas) ayeyjns (||)4addo> yo uoNIppe ayy yey} Suimoys sasew! Adoosouo1w jeandoO q
*JUBWUOIIAUD |2U13]X9 BY] WO) PIAOWWIJ SI SN|NWINs ay} Jaye Saxajdwod ajqeys AjjeonauLy Jo UOeLWUOy ayy UOdN asuOdseal siI4] Jo aUeUa]UIEW ay) pue

* ,ND 0} sunsodxa uodn Buy/}} a}ejdosdIWwW pue ‘woH}DeJJUOD jasoupAy ‘uoNexe|dWi0d ND ay] jo awWayIS eB *sNNWIAS ND e Jo aSes0}s pue Asaayjaq Z “14

 

 

(uutl) x
00z oOL 0

Oe! +S
2 ==
5 ost SL as
= ag
2 sz oe
T oat 36

se
4

we fide | peel gen & : Te
Nettle lostled tod bk be on Re

 

 

 

   

(s) out,
SL OL S 0
aii i ; A Ls

? e B=
8 oct st ogg
zo
I ost e 36

GE og

 

 

J9]}8M BIN

 

juswUOUIAUS Woy
SNS eAcWey

 

 

ATOILYV
Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21 Page 5 of 10 PagelD 606

Cu** stored a fe i

Slow

H+e>

  
 

 

Addition of 0.05 M HCI (Regime 44, >

i : 3
5s

 

>
eae ey
> Final contracted
i = state
°

lon exchange in contracted state

ARTICLE

Prd
/

P ,

-t ‘on
My o —Cu?*

tprenevres meee

Osmotic swelling

%,
pulse -~< 5c-

d Downstream stimulus: e

HCI additions

iM

  

 

_ 175 175 0.01 M
|
@ 150 150 GED Ea ED
g 125 125 Ge 00 of Cu™
ny
100
ao
BB 20
= £ 15 15 No pulse
= 10 r 10 ++ + + oH
202 4 6 8 101214 0 50 100 8 150
Time (s) Time (s)

Fig. 3 Cu? ions generate a transient osmotic swelling pulse upon rapid release by an acid stimulus. a Schematic presentation of the mechanism,
showing how acid delivered after Cu? has been removed from the external environment of the hydrogel protonates carboxylate groups and thereby

releases the complexed Cu2
acid should lead to a slow Cu?

. Fast release would generate an osmotic swelling pulse (top) before acid contracts the hydrogel again, while slow addition of
release without transient swelling (bottom). b Experimental demonstration of the fast Cu2

release (regime 4 < 1),

triggered by direct addition of concentrated 1M HCl, which results in rapid disappearance of the blue color and transient reorientation of the microplates to
an upright position. The dotted outlines indicate the change of the cross-sectional view of a single plate from nearly square (in the tilted state) to

rectangular (in the upright state), and back to nearly square. ¢ Stepwise addition of acid leads to a slow release of Cu?

, such that the gel remains

contracted without transient swelling (regime 4 > 1). Scale bar: 25 m.d, e Time-dependent microplate tilt angle and value (acid stimulus added at t =

Q) for fast (d) and stepwise, slow (e) addition.

condition of j; < , 10s—the requirement for observing
a transient swelling response as discussed above, where
L/ve—the acid progression speed must be ve>10pums |,
Consistent with this prediction, a wave of weakly up-and-down
moving microplates is experimentally observed to travel at the
front of an acid stimulus moving with a minimum rate of ve =
8.6ums ! (Fig. 4c and Supplementary Movie 3). A slower
progression yields no swelling pulse at the stimulus front
(Supplementary Fig. 6), as exempli ed by the results in Fig. 4b
acquired at ve=0.76pms !. In contrast, fast progression (vc 2
95ums !) yields a high-amplitude traveling pulse (Fig. 4d). The
pressure that is required to establish a swelling wave spreading
over L 100m within ;; 10s determines the poroelastic
diffusion constant of water inside the hydrogel, given iy Dwater
keplus 10 9m2s 1, where kp 10 19 10 38 is the
hydraulic permeability of the hydrogel and pe=10 3Pas is
the dynamic viscosity of water. The required pressure p equals
1 10 MPa; a pressure that can be generated upon osmosis as the
concentration of Cu? ions is estimated to be 2.9M (Supple-
mentary Fig. 7 and Supplementary Information), implying a
maximum osmotic pressure of ~7 MPa (Posm [Cu? ]-kgT). We
note that the orientation of the microplates with respect to the
acid stimulus progression does not have a major effect on the
swelling response of the hydrogel.

To further assess the timescales and forces involved in the
unique transient swelling responses and traveling waves that arise

upon coupling of successive Cu? and acid stimuli, we developed
a continuum theory that gives the time-dependent height pro le
of a thin hydrogel sheet, based on time- and position-dependent
descriptions of (i) Cu? and acid present in the supernatant fluid,
in the hydrogel interior fluid, and complexed to PAA; (ii) the
osmotic and contractile forces exerted on the gel due to free and
complexed Cu? and acid in the gel, and (iii) the mechanical
deformation of the gel (see Supplementary Discussion). Simula-
tions based on parameter values, which match experimentally
assessed time- and pressure-scales, quantitatively reproduce the
experimental vertical deformation waves of the hydrogel, as
derived from the experimentally observed microplate tilting
waves (Fig. 4e, Supplementary Figs. 8 and 9, and Supplementary
Movies 4-6). The transient osmotic vertical flow for thin Im
domains is given by Supplementary Eq. 14 and holds at the
leading order O(6°, €°), where dis the aspect ratio of the thin 1m;
both € and 6 are very small. The mobility coef cient in
Supplementary Eq. 14 scales with 6 and is not a free parameter.
This osmotic flow term quantitatively reproduces the osmosis-
induced traveling waves (Fig. 4, Supplementary Movies 4-6).
Thereby, our theory shows that, rst, species released within the
hydrogel induce transient osmosis; second, this enables unique
signaling routines that selectively report input stimuli occurring
at fast rates; and, third, swelling pulses are displayed at timescales
that cannot be established by solely breaking crosslinks in the
hydrogel.

5 | (2020)11;386 | https://doi.org/10,1038/s41467-019-14114-0 | www.nature.com/naturecommunications 5
Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21
ARTICLE NATURE COMMUNICATIONS | http

@

  
 
     
   

Vg =O.76pms"(4,> ) vo295umst(y< )

Relative gel height (~)

 

Sie este op 16s

 

 

   
 

100 ~~ -150 50 100 150
x (tum) x (um)
eee
r-value (-) 100 120 140

2 03s 065 §

11 26s 51s 77s i L => |

| | | , |

1 Progressing acid front | ~~
|

| Starting hydrogel ee P

| nce So F

h I
100 150 0 50 100 150 0 50 100 150

Vo = 1.1 pms x (4m)

Relative gel
height (-)

 

 

°
a
So

x (um)

Ve =8.5pms" Vo =95 ums

Fig. 4 Traveling swelling waves that are sensitive to the acid progression rate. a Schematic of the experimental design: HCI (1M) is added from the left
side of a Cu? -contracted substrate covered with a thin water film and a glass cover (see Methods). b d (Top) Micrographs showing the progression of
the acid stimulus at various rates, indicated by a blue-to-colorless transition. (Bottom) The height of the diagrams represents the evolution of the relative
hydrogel height in time and space derived from the microplate tilt angle as described in Methods (Supplementary Fig. 1), along the white dashed line for the
six micrographs from top to bottom; and the color of the diagrams represents the Cu? release as characterized by the blue-to-colorless transition: b No
swelling pulse is observed for the acid stimulus that travels from left to right over 190 min 250s (ve =0.76 ms !);¢,d Faster progression of the acid
within 22s (¢ ve =8.6 ms !) and within2s(dvce>95 ms |) generates swelling/contraction waves that travel at the acid front. Scale bar: 25 m.e The
results of our continuum theory show that traveling swelling/contraction waves are only obtained at ve >8.5 ms ' for this set of experimental
parameters, in excellent agreement with the experimental data. The red dashed lines indicate the starting height of the Cu? -storing hydrogel; the vertical
lines indicate the position of the progressing HCI front at three different times; the curves show the corresponding relative hydrogel height along the
horizontal position x. The grayscale corresponds to three different times given in the legend of each plot.

Page 6 of 10 PagelD 607

Traveling color waves reporting slow acid fronts. Copper ions
released by acid from the hydrogel into an otherwise Cu? -free
medium not only enable short-term osmotic pressure in the gel,
but also give rise to localized patterns of recomplexation as the
released Cu? ions diffuse with the moving acid front. While
swelling waves require a rapidly moving acid front to trigger a
rapid release of Cu* inside the gel, recomplexation of Cu?

should in contrast require the acid front to be moving slowly
enough for the diffusing Cu? ions to be able to compete with the
oncoming protons for new binding sites. Assuming a graded acid

concentration at the front, Cu? comigrating with the front will
potentially have a time window to recomplex to the gel in the
presence of a low acid concentration, before saturating acid
overtakes the recomplexed Cu* and releases it again. Consistent
with this possibility, flowing a solution containing 1M HCl and
0.8 M CuSO, with a slow progression rate along a substrate with a
deprotonated PAA hydrogel yields a transient band of Cu?

complexation at the solution front (v;e=3ums !, Supplemen-
tary Fig. 10). For a system that is exposed rst to Cu? and
subsequently to progressing acid, initial release of Cu? by acid at

6 1 ANA | (2020)11:386 | https://doi.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications
Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21 Page 7 of 10 PagelD 608

a _ , Locally delivered first
chemical stimulus (Cu**)

@
—:

   

DB Siow (ve =1 pms") | acid rate < Cu** diffusion rate: color wave
e od

Cu** complexed

No Cu**

 

 

 

 

 

 

 

 

 

 

 

d
Ond 9», @ 9%
o *, + ~
_ c- = c-
SOs SS So
a = ade
iL
Sp Bs oF LPiae
Sole 0. 6 o, of
(ip die + ce
Blue wave
f 170
ieee go Pee
g, 105 f 88 25 4
130 + oa 4
g 1 Ss 15
110 +———_—_—_ 5+.
170
a a.
@ 150 Bo 25
‘@ 130 Blue wave 55 45
d ==
* 110 = 5
80 180 280 380 80 180 280 380
Time (s) Time (s)

 

 

 

ARTICLE

Directional addition of the
second chemical stimulus
(droplet of 1 M HCI)

" > « +
Glass cover acid along substrate

Fast or slow progression of

© Fast (vg = 225 um $7) | acid rate > Cu* diffusion rate: no color wave
0 Garren

Cu** complexed

No Cu**

 

 

 

 

 

 

 

 

g 170 =
_ ayn
/ 2 1
3g ge 25 j
€ 130 mie 15 Osmotic pulse ©
z i
140 ase i
170
~ 2 35
5 ao
S 130 $5 45 f
= 25
110 5
5 0 5 10 5 0 5 10
Time (s) Time (s)

 

 

 

Fig. 5 Traveling color waves selectively reporting slowly progressing acid stimuli. a Schematic presentation showing the mechanism for the appearance
of the travelling color waves: Cu? is initially delivered electrochemically to one side of the substrate (blue region in diagram). A glass cover is then applied
and the acid is added from the left and allowed to progress along the substrate. b Experimental demonstration of the slow acid progression: Cu? is
complexed in the region of the substrate where it was applied; slow progression of the acid (acid rate < Cu? diffusion) allows Cu? , released at the acid
front in the Cu? -complexing region (blue box), to migrate to the adjacent Cu? -free region (blue arrow), generating a transient blue wave just ahead of
the stimulus front (gray box). Scale bar: 50 m. ¢ Fast progression of the acid from left to right (acid rate > Cu? diffusion) induces a swelling/contraction
wave in the Cu2 -complexing region (blue box) and a direct contraction of the hydrogel with no color wave in the region with no Cu? (gray box).

d, e Schematic representation of the subsequent stages for both regions in (b) and (e), respectively. f, g Time-dependent value and microplate tilt angle,

acquired at the blue and gray squares in (b) and (c), respectively.

a region A, followed by diffusion of Cu? through the super-
natant solution and recomplexation to the gel at a region B, can
result in a transient band of Cu complexation. This must only
happen when acid migration from A to B is slower than the
diffusion of Cu* and its subsequent recomplexation at B: L,/vc
>L2/D®™ oy ,whereLy~L 100 um is the distance between
A and B, and D®) is the diffusivity in the supernatant solution.

To test this idea, we electrochemically delivered Cu* across
one half of a gel/microplate system, so that Cu* is stored on one
side while the other remains copper-free (blue and white sides in
Fig. 5a, respectively). Acid is then flowed such that the front
progresses over both halves in parallel (Fig. 5a, yellow). This
con guration potentially allows some of the released Cu? at the
front to diffuse to and recomplex on the copper-free side, subject

| (2020)11:386 | https://doi.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications 7
Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21 Page 8 of 10 PagelID 609

ARTICLE

to the acid-dependent competition and time window. Our
experimental results at different progression speeds indeed
indicate the ability of this mechanism to produce a distinctive
slow-rate-sensitive response: a slow acid progression speed (vc =
1pm s !) generates a wave of blue color that travels with the acid
front through the initially copper-free side (Fig. 5b, d, f and
Supplementary Movie 7), featuring the regime where the acid
progression is slower than the Cu? diffusion. This response was
further observed with an intermediate rate of vc=3pms !
(Supplementary Fig. 11), and also with a hydrogel without
embedded microplates (Supplementary Fig. 12). The inequality
L,vc>L2Z2/D® cy only holds when vc¢<5Sums }, assum-
ing D@)=10 9m2s !and cw = 10s. Indeed, at fast progres-
sion rates (ve=225 ums !, Fig. 5c, e, g), no blue color was
observed on the copper-free side (acid progression rate > Cu?
diffusion rate). Instead, a wave of osmotic pressure was generated
on the copper-storing side, with the associated transient upright
movement of the microplates, as discussed above.

Discussion

Our results provide a potentially transformative approach to
chemical signal processing and, more generally, suggest that
simple hydrogels have a much larger sensing space than is cur-
rently made use of. By integrating the complexation-transport-
deformation dynamics induced in the gel by two chemical stimuli
that occur separately in time and space, we show that a common
hydrogel—traditionally used for direct stimulus tracking through
nearly in-phase response to an applied stimulus—-can produce
previously unseen complexity. This is demonstrated by time-
sensitive, nonmonotonic osmotic effects accompanied by spikes
and waves of gel expansion and contraction, as well as traveling
color waves of patterned migration and recomplexation. Our
non-equilibrium continuum theory captures how the diverse
responses depend on the coupling of diffusion, flow, complexa-
tion, and hydrogel deformation as successive chemical stimuli
enter and exit the gel. The theory allows the parameter windows
to be predicted for a range of phenomena based on the relative
timescales involved in signal coupling. Combined with an
extensive experimental and scaling analysis, the model provides
insight into the competing processes underlying the response
mechanisms and emergent behaviors. As exemplary cases, our
theory reveals how traveling osmotic swelling waves can emerge
in response to the rapid onset of a stimulus that would normally
—on its own—contract the gel, if the timescale of acid propa-
gation is smaller than the mechanical relaxation time of the
hydrogel. The theory further implies that, when two H__ signals
approach from opposite directions, the accompanying swelling
fronts would annihilate each other upon collision. This is because
no available bidendate complexation sites would be left ahead of
each front to be decomplexed and create osmotic imbalance.
Further scaling laws elucidate how a slowly moving acid gradient
can induce sequences of migration and recomplexation highly
sensitive to the interdependent dynamics of the released and
oncoming stimuli.

In conclusion, the framework presented here shows how a
hydrogel can be used without specialized modi cations to per-
form complex chemical sensing tasks not previously achieved
with electronics-free systems. The exemplary responses we
demonstrate likely represent only a small sample of the dynamic
phenomena that may emerge. Based on simple, reversible
chemistry and trivial hydrogel composition and geometry, our
scaling analyses and the theoretical model elucidate distinct
outputs able to discriminate among many possible combinations
and permutations of rates, times, sequences, and con gurations
of multiple arriving stimuli. These concepts are potentially

NATURE COMMUNICATIONS | httos://dol.org/10.1039/s41467-019-14N4-0

applicable to a wide range of hydrogels, stimuli and non-
equilibrium molecular systems beyond the ions, acid, and PAA
gel used in this study.2!~99 The non-equilibrium concepts and
theory can be further applied to readout mechanisms beyond the
microplates used in this study, such as via microparticles dis-
persed within the gel or via focussing and defocussing of light
beams by the gel. Additionally, the concept of rate-selective
recomplexation waves—exempli ed by the blue color waves in
our system—can be expanded by selecting alternative pairs of
complexing agents (such as Ca? and H_), potentially in com-
bination with fluorescent or other indicators. In particular, the
non-equilibrium mechanisms revealed in this study may enable
micron-scale synthetic soft actuators, analogous to the way Ca? -
based biochemical reaction-transport pathways power the motion
of some single-celled organisms, such as D discoideum*® and the
Vorticella  ciliates‘!, Beyond reporting the gels dynamics,
microstructures embedded in the gel can themselves introduce
feedback to the complexation-transport-deformation coupling’,
potentially opening another realm of non-equilibrium sensing.
Further developing these capacities may bring about new possi-
bilities for integrating complex chemical sensing and transduc-
tion, using simple soft materials, into areas such as soft robotics,
catalytic materials, and agricultural and biomedical diagnostics.

Methods

Chemicats and materials. Polydimethylsiloxane (PDMS, Dow-Sylgard 184) was
purchased from Dow Corning Corporation (Midland, MI, USA). Epoxy resin
OG178 was purchased from Epoxy Technology (Billerica, MA, USA). Glycidyl
methacrylate, acrylic acid, sodium acrylate, 2,2 -azobis(2-methylpropionamidine)
dihydrochloride, N-N -methylenebisacrylamide, 1-butanol, ethylene glycol, copper
(T)sulfate, sodium perchlorate, ethylenediaminetetraacetic acid, potassium
hydroxide and hydrochloric acid were purchased from Sigma Aldrich. Irgacure 819
was purchased from BASF Corporation, Lumiprobe BDP FL NHS ester from
Lumiprobe Corporation (Hallandale Beach, FL, USA), calcium chloride from J.T.
Baker and copper(I)chloride from Fluorochem. All compounds and materials
were used as received.

Fabrication of hydrogel embedded microplate substrates. To prepare the epoxy
microplate substrates, rst a PDMS negative mold was obtained by curing a 10:1
wt/wt. mixture of base resin and hardener onto a silicon master with the micro-
plates positioned in a staggered array, with a height of 18 pm, a width of 10 pm, a
thickness of 2 pm and a spacing of 5 um in beth x and y directions. The silicon
master was fabricated via the Bosch process and functionalized with (tridecafluoro-
1,1,2,2-tetrahydrooctyltrichlorosilane in a desiccator under vacuum at room
temperature for at least 24h, in order to facilitate demolding of the PDMS. The
PDMS prepolymer mixture was mixed for 1 min, degassed under vacuum at room
temperature, poured over the silicon master in a petri dish, put under vacuum at
room temperature to remove bubbles, and then cured at 70°C. After 2h, the PDMS
molds were cooled and peeled off from the silicon mold. To prepare an epoxy
microplate substrate, 35 uL of a 9:1 (wt/wt.) prepolymer mixture of the OG178
epoxy resin and glycidyl methacrylate was added to the PDMS mold and covered
with a glass slide (16 x 16 mm, pretreated in O,-plasma for 2 min), UV curing was
performed under a UV lamp (100 W, Blak-Ray with a 365 nm band-pass Iter,
approx. 10mW cm ? at 365 nm) for 30 min. The microplate substrate was then
obtained by carefully removing the glass slide from the PDMS mold.

In order to embed the microplate structures in the hydrogel, 3 pL of a hydrogel
precursor solution was added to the substrate. The hydrogel precursor solution was
prepared by combining 400 pL of acrylic acid with 20 mg N-N

-methylenebisacrylamide crosslinker in 1 mL of a 1:1 v/v mixture of ethylene
glycol and 1-butanol. To introduce the Irgacure 819 photoinitiator, 10 pL of a
25mg ml ! solution in 1-butanol was added to 90 pL. of the aforementioned
solution to obtain the hydrogel precursor solution. After applying the hydrogel
precursor solution to the microplate substrate, it was immediately covered with a
thin glass cover slide (cleaned with isopropanol) and the hydrogel was subsequently
cured for 5 min under UV, similarly to the epoxy curing. After curing, the
hydrogel-microplate substrate was immersed in deionized water to allow the plass
cover slide to detach and to exchange the ethylene glycol/I-butanol mixture in the
hydrogel for water.

To assess the embedding of the microplates in the hydrogel, the hydrogel was
dyed by combining a solution of Lumiprobe BDP FL NHS ester (2.5 mgmL 1} ina
1:1 v/v 1-butanol/ethylene glycol mixture with an equal volume of a double
concentrated hydrogel precursor solution {see above). Next, the obtained solution
was applied to the microstructures and cured as described above. The dyed
hydrogel-microplate substrates were then analyzed by confocal microscopy (A. =
488 nm).

8 NATURE COMMOGMIC ATICNS | (2020)11:386 | https://doi.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications
Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21 Page 9 of 10 PagelD 610
° ARTICLE

NATURE COMMUNICATIONS [ httos.//dolorg 10.1038//$41467-019- 4h

To prepare a hydrogel substrate with no microplates embedded, rst an epoxy
substrate was prepared by photo curing a Norland 68 epoxy resin sandwiched
between a flat PDMS support layer and a glass cover (prepared as described above,
total time under UV 10 min). Subsequently, 40 wl. of a hydrogel precursor
(113 mg mL ! sodium acrylate, 11 mgmL ! N-N -methylenebisacrylamide and
7.5 mg mL | 2,2 -azobis(2-methyipropionamidine) dihydrochloride photoinitiator
in water) was applied, and covered with a glass slide of 18 x 18 mm2. Subsequently,
the hydrogel was cured under UV (366 nm, 4 min) and the substrate was immersed
in water to detach the glass cover. Then, the substrate was vertically immersed for
2 min in an aqueous CuCl, (0.8 M) solution, such that one half of the hydrogel was
complexed to Cu? as evidenced by the appearance of blue color. The results in
Supplementary Fig, 12 were acquired in analogy to the methodology applied for
Fig, 5; the images were acquired on a Leica DM 2500 microscope equipped with a
Leica DFC 7000T camera.

Assessing complexation of Cu? and tilting of microplates. All optical
microscopy images were acquired with an Olympus IX71 dark eld inverted
microscope equipped with a Qlmaging Retiga 2000R camera unless stated other-
wise. All colored images were acquired with similar white balance settings and light
intensity. Confocal microscopy was performed using a ZEISS LSM 700 microscope.
SEM images were acquired on a JEOL JSM 639OLV scanning electron microscope,
and the sample was sputter-coated with Au/Pd for imaging.

To quantify the tilting of the microplates, the microplate tilt angle was
determined from the microplates projection in optical microscopy images. The
projection of the microplates was measured in the images and, based on the ratio of
this projection to the distance between n rows of microplates in the same image,
which equals (n_ 1) x7 pm, converted to the real dimensions p in um. Based on
the height of the microplates 4 = 18 um and the thickness = 2 pm, the microplate
tilt angle a was determined asa=90 acos((p  t)/h) (see Supplementary Fig. Ic).
It is assumed that the plates do not curve upon actuation but maintain their
straight form and only hinge at the connection to the substrate (see Supplementary
Fig. 1b). The relative gel height was derived via cos(a)/cos(age1 completely swelled):

The color pro les were acquired using Image] 1.50b software. To avoid the
pro les being disturbed by the contours of the microplates, the images were blurred
(Gaussian blur; Sigma radius 50) prior to acquiring the r value (red channel RGB
value).

Absorption spectra were acquired on a Beckman Coulter DU 720 UV/Vis
spectrometer, in a polymethyl methacrylate (PMMA) cuvette (optical path length
1 cm) at room temperature, and the background was acquired on a PMMA cuvette
with water.

Complexation of Cu? in the hydrogel. Prior to the contraction of the hydrogel
via Cu? complexation, the hydrogel-microplate substrate was sequentially rinsed
with hydrochloric acid (HCI 1M, 4x the same solution of 2 mL), water (5x),
potassium hydroxide (KOH in a concentration of 0.1 M, 4x the same solution of
2mL, repeated with a fresh solution of 2 mL), and water (5x). Thereafter, excess
water was removed from the substrate with a tissue. For Fig. 2b, a thin layer of
50 pL water was applied to the substrate, and subsequently 10 pL CuSO, 0.8 M was
added. To assess the storage of Cu? upon complexation to the hydrogel, the
substrate was rinsed with water (4x).

Electrochemical delivery of Cu? . Cu? ions were delivered to the hydrogel-
microplate substrate by mounting a copper wire (diameter approx. 100 ym) as a
positive electrode and a copper mesh (hole and wire diameter approx. 100 pm) as a
negative electrode on top of the substrate with scotch tape, with a distance between
the( ) and (-) electrodes of approx. 3 mm, as schematically represented in Fig. 2d.
The scotch tape was applied such that it did not allow a short-circuit between the
electrodes. One hundred microliters sodium perchlorate (NaClO,) in water

(0.05 M) was added as an electrolyte solution, forming a thin electrolyte layer that
ensured contact with both the (_ ) and (-} electrodes. The electrodes were con-
nected via crocodile clips to a Keithley 2450 Sourcemeter power supply, and the
current was set at 0.1 mA, resulting in a voltage of approx. 1 V.

Swelling and contraction pulses. To prepare the hydrogel for Cu? complexa-
tion, the hydrogel was rinsed with hydrochloric acid (HCI 1 M, 4x the same
solution of 2 mL), water (5x), potassium hydroxide (KOH 0.1 M, 4x the same
solution of 2 mL, repeated with a fresh solution of 2 mL), and water (5x), Subse-
quently, excess water was removed from the substrate with a tissue, 50 pL of a 0.8
M CuSO, solution was added, excess Cu? was removed by rinsing the substrate
with water and excess water was removed with a tissue. To obtain the swelling/
contraction pulse (Fig. 3b), 1 mL 1 M HCl was added. The stepwise addition of HCl
solutions with increasing concentrations (Fig. 3c) was performed by adding
volumes of 1 mL, with removal of excess HCI solution from the substrate prior to
each subsequent addition.

Controlled progression of acid stimulus. Cu? was rst complexed to the

hydrogel as described above (swelling and contraction pulses). The substrate was
then dried with a tissue, 4 pL water was applied, and the substrate was covered
with a 10 x 16 mum? glass cover of 1 mm thickness. To initiate the HCI stimulus, a

droplet of 30 uL 1M HCI was added at the edge of the glass cover as schema-
tically shown in Fig. 4a, The color transition progression speed vc in pms ! was
determined via the time it took the blue-to-colorless front to progress from left
to right over the eld of view (190 pm). Small-magni cation optical microscopy
images in Supplementary Fig. 5 reveal a fast progression of the HCl front over
the rst few millimeters, whereas further away from the edge of the glass cover
the progression of the HCI front slows down, enabling variation of vc for dif-
ferent experiments shown in Fig. 4 and Supplementary Fig. 6. Alternatively, a
larger amount of water under the glass cover can be used to slow down the
progression.

Spatial patterning of pulses and traveling waves. To obtain a localized Cu?
complexation (Fig. 5), Cu? was electrochemically delivered via the same proce-
dure as described above (electrochemical delivery of Cu? _). Here, the experiments
started with a substrate that was rinsed with hydrochloric acid (HCI 1 M, 4x

the same solution of 2 mL), water (5x), potassium hydroxide (KOH 0.05 M, 4x the
same solution of 2 mL, repeated with a fresh solution of 2 mL), and water (5x).
Subsequently, the electrodes were removed, and the substrate was rinsed with water,
dried with a tissue, and covered with 4 WL water and a glass cover (10 16mm,
1 mm thick). Similarly to the procedure described above (Controlled progression of
acid stimulus), a droplet of 30 pl. 1 M HCl was added at the edge of the glass cover
to initiate the Cu* release, as schematically shown in Fig. 5a.

the concentration of Cu* complexed to gel. The concentration of

Cu? complexed to the COO groups in the hydrogel was determined upon
extraction of Cu? from the hydrogel with an ethylenediethylaminetetraacetate
(EDTA) solution, as shown in Supplementary Fig. 7. By comparing the optical
density of the extract solutions to a calibration line (based on absorption spectra of
aqueous EDTA solutions (0.27 M, 1 M KOH) with different CuSO, concentra-
tions), the total amount of Cu? ions was determined. For the hydrogel-microplate
substrate, we obtained a total Cu? -amount of 0.0038 mmol. Based on the ratio
between the area of the blue region in Supplementary Fig. 7b and the printed
squares of the paper background (0,634 x 0.634 cm2), the hydrogel area in the
sample is estimated to be 1.30 cm?, Based on the estimated thickness of the con-
tracted hydrogel of 10 xm (Supplementary Fig. 1), the volume of the hydrogel is
0.00130 cm. Therefore, the Cu? concentration inside the contracted hydrogel is
estimated to be 0.0038 mmol/0.00130 cm? = 2.9 M (Supplementary Fig. 7). The
concentration of carboxylic acid groups in the hydrogel is estimated from the
Precursor solution, which was prepared from a solution of 0.4 mL acrylic acid

0.5 mL ethylene glycol 0.5 mL 1-butanol, and was subsequently mixed in a 9:1
ratio with the initiator solution, resulting in an acrylic acid concentration of 3.74 M.
After the application of the hydrogel precursor, we assume that the solution wets
the plates, with a height of 18 ym, as well as the glass cover applied on top of it.
Densi cation of this precursor solution with a thickness of 18 pm to a hydrogel
with a nal thickness of 10 pm (see Supplementary Fig. 1) results in a nal car-
boxylic acid concentration of 6.7 M. This indicates that after exposing to a con-
centrated CuSO, solution, the Cu? to COO complexation in the hydrogel
approaches a 1:2 ratio (Cu? (COO mer 43 ).

Data availability

The data that support the ndings of this study are available within the article (and its
Supplementary Information les) and from the corresponding authors on reasonable
request.

Code availability
The computer code that was developed to perform the simulations with our model is
freely available at Github: https://github.com/nadirkaplan/hydrogels_naturecomm.

Received: 7 October 2019; Accepted: 12 December 2019;
Published online: 20 January 2020

References

1. Zhang, Y. S. & Khademhosseini, A. Advances in engineering hydrogels,
Science 356, 500 (2017).

2. Ulijn, R. V. et al. Bioresponsive hydrogels. Mater Today 10, 40-48 (2007).

3. Tonov, L. Hydrogel-based actuators: possibilities and limitations. Mater Today
17, 494-503 (2014).

4. Schroeder, T. B. H. et al. An electric-cel-inspired soft power source from
stacked hydrogels. Nature 552, 214-218 (2017).

5. Yuk, H. et al. Hydraulic hydrogel actuators and robots optically and sonically
camouflaged in water. Nat Commun 8, 14230 (2017).

6. Ma, C. et al. Bioinspired anisotropic hydrogel actuators with on-off switchable
and color-tunable fluorescence behaviors. Adv Funct Mater 28, 1704568
(2018).

NATURE COMMUNICATIONS | (2020)11:386 | https://dai.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications 9
Case 2:20-cv-00955-JLB-NPM Document 58-12 Filed 03/29/21 Page 10 of 10 PagelD 611
ARTICLE

10,

i.
12,
13.
14.
15,
16.
17,
18.
19,
20.

21.

24,
25.

26,

27.

29,
30.

31,
32,
33.

34,

Shim, T. S., Kim, $.-H., Heo, C.-J., Jeon, H. C. & Yang, S.-M. Controlled
origami folding of hydrogel bilayers with sustained reversibility for robust
microcarriers. Angew Chem Int Ed 51, 1420-1423 (2012).

Kim, J., Hanna, J. A., Byun, M., Santangelo, C. D. & Hayward, R. C. Designing
responsive buckled surfaces by halftone gel lithography. Science 335,
1201-1205 (2012).

Gladman, A. S., Matsumoto, E, A., Nuzzo, R. G., Mahadevan, L. & Lewis, J. A.
Biomimetic 4D printing. Nat Mater 15, 413-418 (2016).

Ma, M,, Guo, L., Anderson, D. G. & Langer, R. Bio-inspired polymer
composite actuator and generator driven by water gradients. Science 339,
186-189 (2013).

Morales, D., Palleau, E., Dickey, M. D. & Velev, O. D. Electro-actuated
hydrogel walkers with dual responsive legs, Soft Matter 10, 1337-1348 (2014).
Zhao, X. et al. Active scaffolds for on-demand drug and cell delivery. Proc
Natl Acad Sci USA 108, 67-72 (2011).

Zabow, G., Dodd, S. J. & Koretsky, A. P. Shape-changing ic assemblies
as high-sensitivity NMR-readable nanoprobes, Nature 520, 73-77 (2015).
Dong, L., Agarwal, A. K, Beebe, D. J. & Jiang, H. Adaptive liquid microlenses
activated by stimuli-responsive hydrogels, Nature 442, 551-554 (2006).

He, X. et al. Synthetic homeostatic materials with chemo-mechano-chemical
self-regulation. Nature 487, 214-218 (2012).

Kim, Y. S. et al, Thermoresponsive actuation enabled by permittivity switching
in an electrostatically anisotropic hydrogel. Nat Mater 14, 1002-1007 (2015).
Chin, S. M. et al. Covalent-supramolecular hybrid polymers as muscle-
inspired anisotropic actuators. Nat Commun 9, 2395 (2018).

Zhang, C., Cano, G. G. & Braun, P. V. Linear and fast hydrogel glucose sensor
materials enabled by volume resetting agents. Adv Mater 26, 5678-5683 (2014).
Qin, M. et al. Bioinspired hydrogel interferometer for adaptive coloration and
chemical sensing. Adv Mater 30, 1800468 (2018).

Skoge, M. et al. Cellular memory in eukaryotic chemotaxis. Proc Natl Acad
Sei USA 111, 14448-14453 (2014).

Nerbonne, J. M. & Kass, R. S. Molecular physiology of cardiac repolarization.
Physiol Rev 85, 1205-1253 (2005).

. Péter, M. et al. Metabolic crosstalk between membrane and storage lipids

facilitates heat stress management in Schizosaccharomyces pombe. PLoS ONE
12, €0173739 (2017).

. Brautigam, K. et al. Dynamic plastid redox signals integrate gene expression

and metabolism to induce distinct metabolic states in photosynthetic
acclimation in Arabidopsis. Plant Cell 21, 2715-2732 (2009).

Kim, Y. S., Tamate, R., Akimoto, A. M. & Yoshida, R. Recent developments in
self-oscillating polymeric systems as smart materials: from polymers to bulk
hydrogels. Mater Horiz 4, 38-54 (2017).

Sidorenko, A., Krupenkin, T., Taylor, A., Fratzl, P, & Aizenberg, J. Reversible
switching of hydrogel-actuated nanostructures into complex micropatterns.
Science 315, 487-490 (2007).

Shastri, A. et al. An aptamer-functionalized chemomechanically modulated
biomolecule catch-and-release system. Nat Chem 7, 447-454 (2015).

He, X, Friedlander, R. S., Zarzar, L. D, & Aizenberg, J. Chemo-mechanically
regulated oscillation of an enzymatic reaction. Chem Mater 25, 521-523 (2013).

. Sidorenko, A., Krupenkin, T. & Aizenberg, J. Controlled switching of the

wetting behavior of biomimetic surfaces with hydrogel-supported
nanostructures. J] Mater Chem 18, 3841-3846 (2008).

Liu, Y. et al. Computational modeling of oscillating ns that “catch and
release” targeted nanoparticles in bilayer flows. Soft Matter 12, 1374-1384
(2016).

Paileau, E., Morales, D., Dickey, M. D. & Velev, O. D, Reversible patterning
and actuation of hydrogels by electrically assisted ionoprinting. Nat Commun
4, 2257 (2013).

NATURE COMMUNICA TIONS | https: /doi.org/10.1038,/s4 146 7-O19-14114-0
p f

35. Epstein, I. R. & Xu, B. Reaction-diffusion processes at the nano- and

microscales. Nat Nanotechnol 11, 312-319 (2016).

Dhanarajan, A. P., Misra, G. P. & Siegel, R. A. Autonomous chemomechanical

oscillations in a hydrogel/enzyme system driven by glucose. ] Phys Chem A

106, 8835-8838 (2002).

37. Wrobel, M. M. et al. pH Wave-front propagation in the urea-urease reaction.
Biophys J 103, 610-615 (2012).

38. Cangialosi, A. et al. DNA sequence-directed shape change of photopatterned
hydrogels via high-degree swelling. Science 357, 1126-1130 (2017).

39. Heinen, L., Heuser, T., Steinschulte, A. & Walther, A. Antagonistic enzymes in
a biocatalytic pH feedback system program autonomous DNA hydrogel life
cycles. Nano Lett 17, 4989-4995 (2017).

40. Fets, L., Kay, R. & Velazquez, F. Dictyostelium. Curr Biol 20, R1008 (2010).

41, Mahadevan, L. & Matsudaira, P. Motility powered by supramolecular springs

and ratchets. Science 288, 95-99 (2000).

Hu, Y., Kim, P. & Aizenberg, J. Harnessing structural instability and material

instability in the hydrogel-actuated integrated responsive structures (HAIRS).

Extrem Mech Lett 13, 84-90 (2017).

36.

Acknowledgements

This material is based upon work supported by the Department of Energy under Award
Number DE-S00005247. P.A.K. thanks the Netherlands Organisation for Scienti
Research (NWO Rubicon, VENT) and the Ministry of Education, Culture and Science
(Gravity program, 024.001.035) for nancial support. We thank M. Aizenberg, L.
Mahadevan and T. Schroeder for stimulating discussions.

Author contributions

PAK, A.G. and J.A. conceived the research P.AK. and RMR. performed the experi-
ments; C.N.K. developed the theoretical model; all authors analyzed the results; P.A.K.,
CN.K, A.G, and J.A. wrote the manuscript.

Competing interests
The authors declare no competing interests.

Additional information

Supplementary information is available for this paper at https://doi.org/10.L038/s41467-
019-14114-0,

Correspondence and requests for materials should be addressed to P-A.K., C.NLK, or J.A.

Peer review information Nature Communications thanks the anonymous reviewer(s) for
their contribution to the peer review of this work.

Reprints and permission information is available at http://www.nature.com/reprints

Publisher s note Springer Nature remains neutral with regard to jurisdictional claims in
published maps and institutional af liations.

Open Access This article is licensed under a Creative Commons

Attribution 4.0 International License, which permits use, sharing,
adaptation, distribution and reproduction in any medium or format, as long as you give
appropriate credit to the original author(s) and the source, provide a link to the Creative
Commons license, and indicate if changes were made. The images or other third party
material in this article are included in the articles Creative Commons license, unless

 

Grzybowski, B. A. & Huck, W. T. §. The techology of life-inspired
systems. Nat Nasotechnol 1, 585-592 (2016).

Dayal, P., Kuksenok, O. & Balazs, A. C. Recon gurable assemblies of active,
autochemotactic gels. Proc Natl Acad Sci USA 110, 431-436 (2013).
Cohen Stuart, M. A. et al. Emerging applications of stimuli-responsive
polymer materials. Nat Mater 9, 101-113 (2010).

Ashkenasy, G., Hermans, T. M., Otto, S. & Taylor, A. F. Systems chemistry.
Chem Soe Rev 46, 2543-2554 (2017).

 

indicated otherwise in a credit line to the material, If material is not included in the
article s Creative Commons ticense and your intended use is not permitted by statutory
regulation or exceeds the permitted use, you will need to obtain permisston directly from
the copyright holder. To view a copy of this license, visit http://creativecommons.org/
licenses/by/4.0/,

© The Author(s) 2020

MUNICATION | (2020)11:386 | https://doi.arg/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications
